Citation Nr: 0836849	
Decision Date: 10/27/08    Archive Date: 11/05/08

DOCKET NO.  06-38 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for retinitis pigmentosa.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran 


ATTORNEY FOR THE BOARD

R. Giannecchini,  Counsel


INTRODUCTION

The veteran had active military service from January 1973 to 
November 1974.  

This matter comes to the Board of Veterans' Appeals (Board) 
following a February 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.  In April 2008, the veteran testified during a 
hearing before the undersigned Veterans Law Judge sitting at 
the Phoenix VARO.  

In August 2008, the Board received additional evidence from 
the veteran.  The evidence consists of a number of completed 
VA Form 21-4142s (Authorization and Consent to Release 
Information to VA), as well as a statement from the veteran's 
brother.  The Board accepts this evidence into the record on 
appeal.  38 C.F.R. § 20.1304 (2007).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

Generally speaking, service connection is warranted where the 
evidence of record establishes that a particular injury or 
disease resulting in disability was incurred in the line of 
duty in the active military service or, if pre-existing such 
service, was aggravated thereby.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303(a) (2007).  

Retinitis pigmentosa, though a congenital or hereditary 
disease, can be service connected if it is shown that the 
disease was first manifested during active military service.  
See VAOPGCPREC 67-90 (July 18, 1990), 55 Fed. Reg. 43,253 
(Oct. 26, 1990).  The mere genetic or familial predisposition 
to develop the symptoms, even if the individual is almost 
certain to develop the condition at sometime in his life, 
does not constitute having the disease.  Only when 
symptomatology and/or an active disease process exist can a 
claimant be said to have developed the disease.  Thus, if a 
claimant has a congenital or hereditary predisposition to 
retinitis pigmentosa prior to service, but no manifestations, 
and he later manifests the disease during active military 
service, service connection may be granted.  Id.

When VA receives a complete or substantially complete 
application for benefits, it is required to make reasonable 
efforts to help the claimant obtain evidence necessary to 
substantiate his claim, to include relevant records from 
Federal and private sources.  38 U.S.C.A. § 5103A(b), (c) 
(West 2002); 38 C.F.R. § 3.159(c)(1)-(3) (2007).  VA is also 
required to provide a medical examination and/or opinion when 
necessary to make a decision on a claim.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2007).

At his April 2008 hearing, the veteran testified that he was 
in receipt of disability benefits from the Social Security 
Administration (SSA).  These benefits were reportedly awarded 
in 1994 or 1995.  The veteran indicated that the award for 
benefits was a result of his inability to work due to a 
bilateral eye disability.  Therefore, the agency of original 
jurisdiction (AOJ) should obtain any available medical 
records associated with the veteran's identified SSA 
disability benefits award.  The Board notes that once VA is 
put on notice that the veteran is in receipt of SSA benefits, 
VA has a duty to obtain the records associated with that 
decision.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Additionally, as noted above, in August 2008 the Board 
received a number of VA Form 21-4142s submitted by the 
veteran.  The medical release forms pertain to, in 
particular, VA as well as private medical treatment the 
veteran reportedly has received from VA Medical Centers 
(VAMC) in Tucson, Arizona (Blind Rehabilitation Center); in 
Phoenix, Arizona (records dated from July 2005 to January 
2008 are associated with the claims file); and in Shreveport, 
Louisiana (records dated in March 1996 are associated with 
the claims file); as well as from Priscilla Perry, M. D. and 
from Gerald B. Broussard, M. D.  Therefore, the AOJ should 
obtain any available records associated with medical 
treatment as identified by the VA Form 21-4142s.  

The Board also notes that the evidence of record reflects the 
veteran's diagnosis for retinitis pigmentosa.  The veteran 
has testified before the undersigned that he first 
experienced problems with night vision during his period of 
active service, in particular, during basic training when he 
was approximately 17 years old.  The veteran is competent to 
provide testimony concerning factual matters of which he has 
first hand knowledge (e. g., experiencing problems with his 
vision at night).  He is otherwise medically incompetent to 
testify about the onset of his current retinitis pigmentosa.  
See Washington v. Nicholson, 19 Vet. App. 362 (2005).  Here, 
while the veteran's testimony appears to be consistent with 
the medical literature indicating that retinitis pigmentosa 
is often first manifested in adolescence or early adulthood, 
no medical opinion has thus far been obtained as to the 
likely onset and etiology of the veteran's eye difficulties.  
The Board believes this should be accomplished.  See 38 
U.S.C.A. § 5103A(d); McClendon v. Nicholson, 20 Vet. App. 79, 
84 (2006).  

For the reasons stated, this case is REMANDED for the 
following actions:

1.  Action should be taken to obtain from 
SSA the medical records relied upon in 
granting the veteran disability benefits, 
which reportedly occurred in 1994 or 
1995.  The RO must follow the procedures 
set forth in 38 C.F.R. § 3.159(c) as 
regards requesting records from Federal 
facilities.  All records and/or responses 
received should be associated with the 
claims file.  

2.  Action should be taken to ensure that 
all relevant records of the veteran's 
reported treatment for his eye disability 
are associated with the claims file.  In 
particular, as per VA Form 21-4142s 
submitted to the Board in August 2008, 
available records should be obtained from 
the Tucson VAMC (in particular, the Blind 
Rehabilitation Center), from the Phoenix 
VAMC (records dated from July 2005 to 
January 2008 are associated with the 
claims file), from the Shreveport VAMC 
(records dated in March 1996 are 
associated with the claims file), from a 
Dr. Priscilla Perry, and from a Dr. 
Gerald Broussard.  The procedures set 
forth in 38 C.F.R. § 3.159 should be 
followed.  The evidence obtained should 
be associated with the claims file.  

3.  After obtaining as much of the above-
referenced evidence as possible, the 
veteran should be scheduled for an 
examination of his eyes.  After examining 
the veteran, reviewing the claims file, 
and conducting any testing deemed 
necessary, the examiner should provide an 
opinion as to whether it is at least as 
likely as not (i. e., is it 50 percent or 
more probable) that symptoms of retinitis 
pigmentosa were first manifested during 
the veteran's period of active military 
service? (In offering an opinion as to 
probability, the examiner should discuss, 
among other things, what is "typical" of 
retinitis pigmentosa in terms of when the 
condition ordinarily first becomes 
symptomatic.)  

A complete rationale for all opinions 
should be provided.  

4.  Thereafter, adjudicatory action 
should be undertaken on the issue here in 
question.  If the benefit sought remains 
denied, furnish a supplemental statement 
of the case (SSOC) to the veteran and his 
representative.  After the veteran and 
his representative have been given an 
opportunity to respond to the SSOC, the 
claims file should be returned to this 
Board for further appellate review.  

No action is required by the veteran until he receives 
further notice, but he may furnish additional evidence and 
argument while the case is in remand status.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purposes of this 
remand are to procure clarifying data and to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of this appeal.  

This matter must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


